ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 1/18/22 wherein claims 16 and 33 were amended and claims 1-15, 18, 20, 22-26, and 32 were canceled; and claims 33 and 34 were added.
	Note(s):  Claims 16, 17, 19, 21, 27-31, 33, and 34 are pending.

RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 1/18/22 to the rejection of claims 16-19, 21, and 31-34 made by the Examiner under 35 USC 103 and/or 112 have been fully considered and deemed persuasive-in-part for the reasons set forth below.
Written Description Rejection
	The 112 first paragraph (written description) rejection is WITHDRAWN because Applicant amended the claims to overcome the rejection.
Claim Not Further Limiting
	The 112 fourth paragraph rejection is WITHDRAWN because Applicant amended the claim to overcome the rejection.
103 Rejection
Due to the amending of independent claims 1 and 33, the previous 103 rejection is moot in view of the new grounds of rejection below.  However, for the record, in regards to Applicant’s assertions in the response filed 1/18/22, it should be noted that a or a radionuclide.  Thus, the skilled artisan would not have focused solely on substances with a nanoparticle.  A new ground of rejection was necessary because Applicant incorporated an additional limitation into the independent claims 1 and 33.  

NEW GROUNDS OF REJECTION
103 Rejection
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16, 17, 19, 21, 31, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (CN 102600489, English abstract and English translation) in view of Ruoslahti et al (US 2011/0262347) and in further view of Schmithals et al (Cancer Research, 2015, Vol. 75, No. 15, pages 3147-3154) and Kreuter et al (WO 2012/113733, English (Machine Translation, the document was previously mailed to Applicant).
Han et al disclose iRGD sequences that are used for radiopharmaceuticals.  Possible iRGD sequences that are used in generating the radiopharmaceuticals include CRGDKGPDC (same as Applicant’s SEQ ID No. 1), CRGDRGPDC (same as Applicant’s SEQ ID No. 2), and CRGKGPEC (same as Applicant’s SEQ ID No. 3).  In iRGD polypeptides are conjugated to a radioactive metal nuclide such as 177Lu (a lanthanide) through a chelator (e.g., DOTA and DTPA).  On page 9, lines 266-269, the preparation of a chelator peptide conjugate is disclosed.  The iRGD peptide and chelator (the chelator is selected from MAG3, HYNIC, DOTA, NOTA, and DTPA) is dissolved in a solution.  The iRGD polypeptide radiopharmaceuticals effectively improve sensitivity and imaging quality and are therapeutically effective as a therapeutic drug (see entire document, especially, English abstract; page 3, ‘Description’; page 4, lines 54-70; page 6, lines 138-151; page 9, lines 266-269; and pages 15-16, claims 1 and 8).
While Han et al does not specifically disclose that magnetic resonance imaging occurred, the document, in general, discloses a method of diagnosing disease by ‘administering’ a contrast composition comprising an iRGD peptide in combination with a chelator and lanthanide compound and performing an imaging technique.  In addition, as it relates to Applicant’s elected species, Han et al disclose Applicant’s elected iRGD peptide and that such peptide may be conjugated to DTPA.  However, the lanthanide elected by Applicant is gadolinium instead of 177lutetium which is disclosed by Han et al.  Also, while Han et al disclose that their composition may be used for diagnosing a disease, the document does not specifically list Applicant’s elected disease, hepatocellular carcinoma.
	Ruoslahti et al, like the primary document, disclose compositions that may be targeted to cells and tissues and used for the treatment of cancer and other diseases. It is disclosed that the components of Ruoslahti et al may be used to generate compositions for delivering significant amounts of compounds of interest to targeted RGD containing sequence, CRKDKC, including iRGD (see entire document, especially, abstract; page 6, paragraph [0063] and [0065]; page 11, paragraph [0101]; page 13, paragraph [0120]; page 15, left side, ‘Table 1-continued’; page 17, paragraph [0149]).  The compositions may comprise a detectable moiety such as a contrasting agent.  In paragraph [0185], page 22, it is disclosed that the detectable composition may be prepared by conjugating a targeting moiety to a radionuclide directed or indirectly using a chelating agent (e.g., DOTA or DTPA).  A magnetic detectable composition (e.g., paramagnetic contrast agent) containing gadolinium DTPA may be used with magnetic resonance imaging.  Possible paramagnetic atoms that may be used include lanthanides having atomic number 58-70, wherein gadolinium (atomic number 64) is a preferred atom (page 21-22, paragraph [0183]; page 22, paragraphs [0185] – [0186]).  
	The compositions of Ruoslahti et al disclose that there may be a plurality of surface molecules, plurality of homing molecules, or a plurality of cargo molecules attached thereto (page 2, paragraph [0011]).  The composition can further have a therapeutic agent such as iRGD attached thereto (page 8, paragraph [0075]; page 24, paragraph [0203]).  
Schmithals et al disclose that drug penetrability is improved in the presence of iRGD as it relates to hepatocellular carcinoma.  In particular, the document sets forth that iRGD coadministration as a strategy  enhances the therapeutic widow for hepatocellular carcinoma chemotherapy when monitored by Gd-DTPTA enhanced 
Schmithals et al disclose that iRGD peptides such as CRGDK/RGPD/EC target the tumors by initially binding to alpha-v integrins that are specifically expressed on the endothelium of tumor vessels and other cells within the tumors, but not in normal tissues (page 3147, right column, first paragraph).  Synthetic iRGD (CRGDKGPCA) and RGD control peptide (CRGDDGPKC) were generated and evaluated (page 3148, left column, second complete paragraph).  A Gd-DTPA enhance magnetic resonance imaging study with and without iRGD was conducted on subjects.  Magnetic resonance imaging was conducted and 12-24 hours later, either iRGD or RGD control peptides was administered to the subjected in combination with Gd-DTPA.  Quantitative analyses of the magnetic resonance data was obtained and evaluate (page 3148, right column, second complete paragraph).  Additional studies were conducted to determine if iRGD selectively increase the signal intensity of hepatocellular carcinoma in Gd-DTPA magnetic resonance imaging (page 3149-3150, ‘Coadministered iRGD…MRI; page 3151, Figure 3).
	Kreuter et al is specifically made of reference to reinforce the teachings of Schmithals that are well known in the art.  In particular, Kreuter et al disclose compositions comprising a gadolinium compound (Gd-DTPA) for use as a contrast media in magnetic resonance imaging assisted diagnosis of diseases such as hepatocellular carcinoma (HCC).  The contrast media is used for diagnosis, monitoring, and/or early recognition of HCC (page 2, abstract; page 4, first paragraph).  The magnetic resonance tomography (MRT) is an imaging method that is utilized in medical 
	The contrast composition may be used for diagnosis of a plurality of diseases including breast carcinoma, colon carcinoma, pancreatic carcinoma, gastric carcinoma, ovarian carcinoma, bile duct carcinoma, prostate carcinoma, black vic carcinoma, glioblastoma, and tumor metastasis (page 8, sixth paragraph).  The invention of Kreuter is preferably used in the evaluation of hepatocellular carcinoma (HCC).  Therapy is used to improve prognosis of a patient diagnosed in an early stage with HCC (pages 8-9, bridging paragraph).
	In a preferred embodiment, the tumor homing peptide is iRGD.  The iRGD peptides, CRGDK/RGPD/EC, are administered intravenously to subjects (page 9, third complete paragraph).  The invention of Kreuter et al is used for enabling differentiation between hepatocellular carcinoma in a magnetic resonance tomography method (page 10, first paragraph).  In addition, the invention of Kreuter et al is may be used for the 
	In an experiment conducted, contrast media was administered to HCC subjects.  Gd-DTPA was used.  MRT data was obtained after administering the contrast media at various times (e.g., 24 hrs, 24 hrs, and 64 hrs) (page 11, second paragraph; page 15 second and third complete paragraphs).  Table 1, page 14, discloses the MRT imaging recording.
	In summary, claims 1-4, 8-11, 13, 14, 16, and 17 (Kreuter et al, page 20 and 21) disclose that the contrast composition may be used for diagnosis, prognosis, and/or early detection of a disease and/or monitoring of therapy of a disease.  The composition comprises a gadolinium compound which is optionally complexed to a chelator such as 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Hans et al using the teachings of Ruoslahti et al, Schmithals et al, and Kreuter et al and generate a composition comprising a contrast enhancer iRGD which is conjugated to a lanthanide indirectly through a chelator (DTPA or DOTA) for magnetic resonance imaging diagnosis and risk stratification of carcinoma diseases for the following reasons.  
(1) Han et al (CN 102600489, English abstract and English translation) disclose that it is well known in the art to have Applicant’s SEQ ID No. 1 (this is also Applicant’s elected iRGD), as well as other iRGD containing species (Applicant’s SEQ ID Nos. 2 and 3) conjugated to a lanthanide (e.g., 177Lu) and used to make a radiopharmaceutical which enhances imaging quality.  Thus, based on the combined teachings of Ruoslahti et al and Han et al, a skilled artisan would recognize that the conjugation of lanthanides to iRGD (e.g., Applicant’s SEQ ID Nos. 1-3) is known and because one is generating a radiopharmaceutical, it is inherent that the pharmaceutical composition will be administered to as subject.  In addition, it would have been obvious to the skilled artisan that since Ruoslahti et al disclose that one may have iRGD peptides conjugated to lanthanides and because the document teaches that gadolinium is a preferred radionuclide for conjugation among the lanthanide, one would be motivated to replace the 177Lu of Han et al with radioactive gadolinium.  Also, it would 
(2) Ruoslahti et al disclose that their methods are effective at delivering significant amounts of the composition of interest to the targeted cells and tissues.  Also, the methods of detecting, measuring, and imaging cells and tissue is possible using their method (page 37, paragraph [0311]).
Thus, the skilled artisan would recognize that depending upon the peptide, label, and mode of administration utilized, the time for obtaining images would vary and as such a delay of between 10 minutes and hours later (e.g., 3 hours or more) after obtaining initial images is obvious to an artisan.  In addition, according to MPEP 2144.05, it is not inventive to discover the optimum or workable ranges by routine experimentation as the cited prior art establishes a time from for obtaining an image that overlaps with that of Applicant when the general conditions of a claim are disclosed in the prior art.  
	Ruoslahti et al render obvious a method of diagnosis and assess the risk of stratification of carcinoma diseases; identify patients at increased risk or who have an unfavorable prognosis; determine if a subject is symptomatic or asymptomatic; control 
	(3) Schmithals et al was made of record to illustrate that it is well known in the art to have an iRGD peptide in combination with Gd-DTPA used for monitoring and magnetic imaging of hepatocellular carcinoma.  Thus, it would have been obvious to a skilled artisan to diagnose and/or evaluate risk stratification of carcinoma based on magnetic resonance imaging because both Applicant and Schmithals et al administer overlapping compositions and Schmithals et al disclose that such composition enables one to monitor and image carcinomas such as hepatocellular carcinoma.
(4) Kreuter et al is made of record to illustrate that it is well known in the art to have a composition comprising a contrast enhancer iRGD which is in the presence of a detectable moiety such as lanthanide radionuclides such as Er, Eu, Dy, and Gd.  In addition, Kreuter et al is made of record because it discloses that it is known in the art to utilize the lanthanides with chelators such as DTPA and DOTA.  Also, Kreuter et al, like Ruoslahti et al Applicant’s elected peptide, SEQ ID No. 1 (CRGDKGPDC) in 
	Also, Kreuter et al renders obvious diagnosis and assess the risk of stratification of carcinoma diseases; identify patients at increased risk or who have an unfavorable prognosis; determine if a subject is symptomatic or asymptomatic; control the type of therapy of the patient; make clinical decisions regarding the patient; and assessing therapy, severity, and prognosis of patient for the following reasons.  Kreuter et al disclose that their method is useful for diagnosing, monitoring, and early recognition of HCC (page 2, abstract).    The methods of Kreuter et al utilize a composition comprising a free lanthanide, a contrast enhancer iRGD (e.g., CRGDK/RGPD/EC, page 9, third complete paragraph), and a chelator.  The compositions are evaluated using magnetic resonance imaging.  The methods may be used for a variety of therapy, diagnosis, and prognosis (page 2, abstract; page 4, first paragraph; page 6, third complete paragraph; page 8, second and sixth complete paragraphs; pages 8-9, bridging paragraph; page 10, first, second, third, fifth, and sixth paragraphs; pages 20-21, claims 1-4, 8-10, 13, 14, 16, and 17).
	Furthermore, as it relates to the teachings of Kreuter et al, it would have been obvious to a skilled artisan at the time the invention was made that is directed to nanoparticles as magnetic resonance contrast agents for the diagnosis of hepatocellular carcinoma, the teachings of Schmithals et al which discloses overlapping components and a common use with that of Kreuter et al, is not directed to the contrast agent being in nanoparticle form.  As a result, it would have been obvious to a skilled artisan that the 
Since all of the documents are directed to tumors and iRGD containing compositions, the references may be considered to be within the same field of endeavor.  Hence, the reference teachings are combinable and as a result, Applicant’s elected species and in general, the compositions used in the methods of independent claims 16 and 33 are rendered obvious by the cited prior art.

WITHDRAWN CLAIMS
Claims 27-30 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

PRIORITY DOCUMENT
Once again, receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 were filed.  Note(s):  The certified copy of the priority document was filed on 1/30/18.  The document is not in English and neither was an English translation provided.  Thus, Applicant is not entitled to the filing date of 7/30/15 for the foreign document because one cannot confirm that the invention is fully supported therein.

COMMENTS/NOTES
In claim 31, for clarity of the claim, it is respectfully suggested that ‘made up of’ be replaced with ‘comprising’ (see claim 3) and ‘characterized in that’ be replaced with ‘wherein’ (see line 2).
Once again, Applicant's election with traverse of Group I (pending claims 16, 17, 19, 21, 31, 33, and 34) filed 6/11/19 is acknowledged.  The traversal was on the grounds that all the claims have a special technical feature which was not cited by Choyke et al (US Patent No. 5,100,646), the document used to illustrate a lack of unity over the prior art.  Applicant’s argument was not persuasive because the kit claim presented for examination at the time the restriction requirement was made was directed to a kit comprising a contrast agent and/or a contrast enhancer iRGD.  Choyke et al disclose that a kit comprising a contrast agent is well known in the art.  As a result of the Examiner citing Choyke et al to illustrate that such kits are well known in the art, the kit claim was amended to require that the contrast enhancer specifically be that of iRGD.  Thus, the restriction was deemed proper based on the claims originally presented for examination.  Thus, the restriction requirement was still deemed proper and made FINAL. 
	Note(s):  Applicant elected the species wherein gadolinium is the free lanthanide compound; SEQ ID No. 1 (CRGDKGPDC) is the contrast enhancer iRGD material; hepatocellular carcinoma (HCC) is the carcinomas of interest; DTPA is the chelator; and advanced treatment as the clinical decision.  The search was not expanded beyond Applicant’s elected species because prior art was found which could be used to reject the claims.


The Examiner acknowledges Applicant's request for an interview prior to the Examiner issuing any further office actions in the response filed 1/18/22 (page 6, second paragraph).  Applicant’s attention is respectfully directed to MPEP 408 which is may contact the Patent Practitioner of record.  MPEP 408 also sets forth that an interview may be requested using an ‘Applicant Initiated Interview Request’ form (PTOL-413A).

Han et al (CN 102600489, English abstract and English translation), Ruoslahti et al (US 2011/0262347) and Kreuter et al (WO 2012/113733, English (Machine Translation, the document was previously mailed to Applicant) are documents that were previously supplied to Applicant.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        March 3, 2022